TDCJ Offender Details                                                                               Page 1 of 2



HidmMJJMJMJimidJWIIMMMIIH                                         Q-"'                      New Offender Search




 Offender Information Details
      Return to Search list




 SID Number:                                      06000099

 TDCJ Number:                                     00817087

 Name:                                            FLORES, LARRY

 Race:                                            H

 Gender:                                    '     M

 DOB:                                             1980-02-24

 Maximum Sentence Date:                           LIFE SENTENCE

 Current Facility:                                ELLIS

 Projected Release Date:                          LIFE SENTENCE

 Parole Eligibility Date:                         2037-06-23

 Offender Visitation Eligible:                    YES

 information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                        Offender is not scheduled for release at this time. -

 Scheduled Release Type:                        Will be determined when release date is scheduled.

 Scheduled Release Location:                    Will be determined when release date is scheduled.




    Parole Review Information

 Offense History:
    Offense                        Sentence           ~   .    Case      Sentence (YY-MM-
                     Offense
      Date                           Date             County    No.            DD)
                     CAPITAL
    1997-01-08                     1997-11-07         HARRIS   756276          9999-99-99
                     MURDER




http://offender.tdcj. state.tx.us/OffenderSearch/offenderDetail.action?sid=06000099                     5/5/2015